UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-1646



DALLICE M. ALLEN,

                                              Plaintiff - Appellant,

          versus


SOCIAL SECURITY ADMINISTRATION,

                                               Defendant - Appellee,

          and


KATHLEEN A. MIKA; DENISE RIDDLE; BLAKE GORDAN;
SOCIAL SECURITY DISABILITY AND APPEALS,

                                                          Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry F. Floyd, District Judge.
(CA-04-280)


Submitted:   December 22, 2005             Decided:   January 4, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dallice M. Allen, Appellant Pro Se.   Marvin Jennings Caughman,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Dallice Allen appeals from the district court’s order

accepting the recommendation of the magistrate judge and dismissing

her complaint in which she asserted that the Social Security

Administration unlawfully suspended her benefits. We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.   See Allen v. Social Security

Admin., No. CA-04-280 (D.S.C. filed Feb. 18, 2005; entered Feb. 22,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -